Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

 

This Agreement made this 3rd day of April, 2008, between ProUroCare
Medical, Inc., a Nevada corporation (“Buyer”), and Profile L.L.C., a Delaware
limited liability company (“Seller”).

 

RECITALS

 

1.                                      Seller owns certain patents, patent
applications and know-how (“Assets”).

 

2.                                      Seller desires to sell and Buyer desires
to purchase those certain Assets of Seller in accordance with the terms and
conditions contained herein.

 

AGREEMENTS

 

1.                                      ASSETS TO BE PURCHASED.  Buyer shall
purchase and Seller shall sell the Assets set forth on Exhibit A.

 

2.                                      PURCHASE PRICE.    The purchase price
for the Assets to be purchased shall be equal to the sum of Three Hundred
Thousand Dollars ($300,000.00).

 

3.                                      PAYMENT OF PURCHASE PRICE.   On the
Closing Date, Buyer shall pay Seller One Hundred Fifty Thousand Dollars
($150,000.00), by check, and a Promissory Note in the amount of One Hundred
Fifty Thousand Dollars ($150,000.00) in the form substantially as set forth in
Exhibit D.

 

4.                                      REPRESENTATIONS AND WARRANTIES OF
SELLER.   Seller hereby represents and warrants to Buyer as follows:

 

(a)           Seller is an LLC duly organized, validly existing and in good
standing under the laws of the State of Delaware, and has full corporate power
and authority to enter into and perform its obligations under this Agreement. 
All documents executed and to be executed by Seller and delivered in accordance
with the terms of this Agreement have been duly authorized and are and will be
valid obligations of Seller, enforceable in accordance with their respective
terms.

 

(b)           Seller owns the Assets to be sold hereunder and has good and
marketable title to such Assets, free and clear of all liens, encumbrances and
charges whatsoever, and Seller has the free and unrestricted right to transfer
and assign such assets to Buyer in accordance with the terms of this Agreement
without the consent or approval of any other person or party.

 

(c)           This Agreement, the transactions contemplated hereby and the
performance hereof by Seller do not and will not result in the violation of any
contract, undertaking or agreement to which Seller is a party or is bound.

 

--------------------------------------------------------------------------------


 

(d)           There is no litigation or proceeding pending or, to the best
knowledge of Seller, threatened against or relating to the Assets, nor does
Seller know of, or have any reasonable grounds to know of, any basis for any
such action.

 

(e)           The Assets listed on Exhibit A comprise all the patents, patent
applications, and know-how owned, controlled, or possessed by or to which Seller
has a license thereto as of the date of this Agreement, to the knowledge of
Seller.

 

(f)            The Assets listed on Exhibit A comprise all the patents, patent
applications and know-how that Seller owns or has rights to which ArMed, Inc. or
ArMed L.L.C. previously had an interest, to the knowledge of Seller.

 

The foregoing representations and warranties shall be true at the time of
execution of this Agreement and on the Closing Date, and shall survive the
execution and delivery of this Agreement and the Closing.  Seller hereby agrees
to indemnify and hold harmless Buyer from any losses, costs or expenses
(including reasonable attorneys’ fees, whether or not suit is brought) of any
nature that Buyer incurs as a result of a breach of any of the foregoing
representations and warranties.

 

5.                                      REPRESENTATIONS AND WARRANTIES OF
BUYER.   Buyer hereby represents and warrants to Seller as follows:

 

(a)           Buyer is a corporation duly organized, validly existing and in
good standing under the laws of the State of Nevada and has full corporate power
and authority to enter into and perform its obligations under this Agreement.  
All documents executed and to be executed by Buyer and delivered in accordance
with the terms of this Agreement have been duly authorized and are and will be
the valid obligations of Buyer enforceable in accordance with their respective
terms; and

 

(b)           There is no litigation or proceeding pending or, to the best
knowledge of Buyer, threatened against Buyer which questions the authority of
Buyer to enter into or perform its obligations under this Agreement or which, if
determined adversely to Buyer, would affect its ability to enter into or perform
its obligations under this Agreement.

 

The foregoing representations and warranties shall be true at the time of
execution of this Agreement and on the Closing Date and shall survive the
execution and delivery of this Agreement and the Closing.  Buyer hereby agrees
to indemnify and hold harmless Seller from any losses, costs or expenses
(including reasonable attorneys’ fees, whether or not suit is brought) that
Seller incurs as a result of a breach of any of the foregoing representations
and warranties.

 

6.                                    CONDITIONS TO OBLIGATIONS OF BUYER.   The
obligations of Buyer hereunder shall be subject to the representations and
warranties of Seller as set forth in Section 4 hereof

 

--------------------------------------------------------------------------------


 

being true and correct on the Closing Date.  If any of the foregoing conditions
are not performed or observed on or before the Closing Date, Buyer may, at its
option and in its discretion, either waive the performance or observance of any
or all of such conditions or terminate this Agreement by notice to Seller, in
which event Buyer shall have no further obligations or liabilities under this
Agreement.

 

7.                                      CONDITION TO OBLIGATIONS OF SELLER.  The
obligations of Seller hereunder shall be subject to the representations and
warranties of Buyer set forth in Section 5 hereof being true and correct on the
Closing Date.  If the foregoing condition is not performed or observed on or
before the Closing Date, Seller may, at its option and in its discretion, either
waive the performance or observance of such condition or terminate this
Agreement by notice to Buyer, in which event Seller shall have no further
obligations or liabilities under this Agreement.

 

8.                                      SELLER’S LIABILITIES NOT ASSUMED.  
Buyer is purchasing certain specified Assets of Seller but is not assuming
Seller’s liabilities.  Seller shall be and remain responsible for all
liabilities and obligations of Seller, including without limitation, all
federal, state and local taxes, and any and all secured and unsecured
liabilities of Seller.

 

9.                                      CLOSING DATE.   The Closing Date of the
purchase and sale contemplated hereby shall, subject to the conditions hereof,
occur on April 3, 2008, or such other date as Seller and Buyer shall agree (the
“Closing Date”) at such time and such place in Minneapolis, Minnesota, as Seller
and Buyer shall mutually determine.  On the Closing Date, Buyer shall deliver to
Seller the purchase price as called for by Section 3 hereof.  On the Closing
Date, Seller shall deliver the following to Buyer:

 

(a)           A bill of sale transferring and assigning to Buyer all of the
Assets sold hereunder in the form substantially as set forth in Exhibit B;

 

(b)           An assignment assigning to Buyer all of the Assets transferred
hereunder in the form substantially as set forth in Exhibit C.

 

10.                               NOTICES.   All notices required hereunder
shall be in writing and shall be delivered to the parties as follows:

 

To Seller:

 

Stan Graves

 

 

Graco Resources, Inc.

 

 

6930 Cahaba Valley Road, Suite 200

 

 

Birmingham, AL 35242

 

 

 

To Buyer:

 

Rick Carlson

 

 

ProUroCare Medical, Inc.

 

 

5500 Wayzata Boulevard #310

 

 

Golden Valley, MN 55416

 

Such addresses may be changed by written notice to the other party.  Such
notices shall be effective upon receipt three business days after mailing (if
delivered by registered or

 

--------------------------------------------------------------------------------


 

certified mail); or one business day after mailing (if delivered by overnight
courier service).

 

11.                               AGREEMENT.    This agreement contains the
entire agreement of the parties concerning the subject matter hereof, and
supersedes all prior communications, understandings and agreements.  No
representations, promises or agreements, oral or otherwise, not contained herein
shall be of any force or effect.

 

12.                               GOVERNING LAW; JURISDICTION.    This Agreement
shall be governed by and construed under the laws of the State of Minnesota and
shall be binding upon and inure to the benefit of Seller and Buyer and their
respective heirs, successors and assigns.  Both Seller and Buyer hereby agree
that the courts of the State of Minnesota shall have jurisdiction of any and all
disputes arising hereunder.

 

 

PROFILE L.L.C.

 

 

 

 

 

 

 

By:

/s/Stanley L. Graves

 

 

Stan Graves

 

Its:

Representative

 

 

 

 

 

 

 

PROUROCARE MEDICAL, INC.

 

 

 

 

 

 

 

By:

/s/Rick Carlson

 

 

Rick Carlson

 

Its:

President

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

List of Patents/Applications

 

Patent or Application No.

 

Title

 

Status

U.S. 5,860,934
(CIP of App. 07/994,109)

 

Method and Device for Mechanical Imaging of Breast

 

Issued 01/19/99

EP 97905986.2

 

Method and Device for Mechanical Imaging of Breast

 

Filed 08/31/98

Japan 09-530984

 

Method and Device for Mechanical Imaging of Breast

 

Filed 08/27/98

U.S. 5,833,633
(CIP of 5,524,636)

 

Device for Breast Haptic Examination

 

Filed 11/03/97
Issued 11/10/98

U.S. 5,785,663
(CIP of 5,524,636)

 

Method and Device for Mechanical Imaging of Prostate

 

Filed 02/27/96
Issued 07/28/98

EP 97907654.4

 

Method and Device for Mechanical Imaging of Prostate

 

Filed 09/10/98

JP 09-530983

 

Method and Device for Mechanical Imaging of Prostate

 

Filed 08/27/98

U.S. 5,836,894
(CIP of 5,524,636)

 

Apparatus for Measuring Mechanical Parameters of the Prostate and for Imaging
the Prostate Using Such Parameters

 

Filed 06/10/97
Issued 11/17/98

U.S. 5,922,018
(CIP of 5,524,636)

 

Method for Using a Transrectal Probe to Mechanically Image the Prostate Gland

 

Filed 06/10/97
Issued 07/13/99

U.S. 5,524,636

 

Method and Apparatus for Elasticity Imaging

 

Filed 12/21/92
Issued 06/11/96

U.S. 5,265,612

 

Intracavity Ultrasonic Device for Elasticity Imaging

 

Filed 12/21/92
Issued 11/30/93

U.S. 6,142,959

 

Device for Palpation and Mechanical Imaging of the Prostate

 

Filed 07/22/99
Issued 11/07/00

PCT/US00/19756

 

Device for Palpation and Mechanical Imaging of the Prostate

 

Filed 07/21/00

U.S. 09/843,056

 

Apparatus and Method for Mechanical Imaging of Breast

 

Filed 04/26/01

PCT/US01/13551

 

Apparatus and Method for Mechanical Imaging of Breast

 

Filed 04/26/01

U.S. 60/200,433

 

Apparatus and Method for Mechanical Imaging of Breast

 

Filed 04/28/00

U.S. 09/819,419

 

Real Time Mechanical Imaging of the Prostate

 

Filed 03/28/01

 

LIST OF KNOW-HOW

 

All unpatented inventions, discoveries, processes, devices, documents,
techniques, practices, methods, knowledge, skill, experience, bench testing
information and other information and data owned or possessed by or licensed to
Seller that relate, pertain or are connected, in any way, to the above list of
patents/applications.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

BILL OF SALE

 

FOR VALUE RECEIVED, PROFILE L.L.C., a Delaware L.L.C. (“Seller”), in
consideration of the purchase price payable to Seller by PROURO CARE MEDICAL
INC., a Nevada corporation (“Buyer”), pursuant to the Asset Purchase Agreement
between Seller and Buyer dated April       , 2008, does hereby sell, transfer,
and assign to Buyer, its successors and assigns, forever, the patents and patent
applications set forth on Exhibit A.  Seller, for itself and its successors and
assigns, covenants and agrees to and with Buyer, and its successors and assigns,
that Seller is the lawful owner of such patents and patent applications and has
the full right to sell the same, and that the same are free from all
encumbrances.   Seller will warrant and defend the sale of such patents and
patent applications hereby made unto Buyer, its successors and assigns, against
all and every person and persons whomsoever, lawfully claiming the whole or any
part thereof.

 

IN WITNESS WHEREOF, Seller has duly executed this Bill of Sale this        day
of April, 2008.

 

 

PROFILE L.L.C.

 

 

 

 

 

 

 

By:

/s/ Stanly L. Graves

 

 

 

 

Its:

Representative

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

ASSIGNMENT

 

WHEREAS, Profile L.L.C., a Delaware limited liability company, having a place of
business at Birmingham, Alabama (“Assignor”), is the owner by Assignment of the
patents and patent applications identified on Exhibit A hereto (the “Patents”
and “Patent Applications”).

 

WHEREAS, ProUroCare Medical, Inc., a Nevada corporation, having a place of
business at Minneapolis, Minnesota (“Assignee”), has acquired the entire right,
title and interest in and to said Patents and Patent Applications.

 

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, Assignor hereby sells, assigns and transfers to Assignee,
its successors and assigns, the entire right, title and interest in and to said
Patents and Patent Applications, including the inventions therein described and
claimed, all rights for past infringement thereof, all renewals, reissues,
extensions, substitutions, continuations, continuations-in-part, or divisions
thereof, and all foreign applications based thereon, and the right to apply for
patents in foreign countries in its own name, including the right to claim any
priority rights to which such foreign applications are entitled under
international conventions, treaties, or otherwise.

 

 

Profile L.L.C. (Assignor)

 

 

 

By

/s/ Stanley L. Graves

 

 

 

 

 

Its

Manager

 

STATE OF ALABAMA

)

 

) ss.

COUNTY OF JEFFERSON

)

 

On this 3rd day of April, 2008, before me, a notary public in and for said
county, appeared Stanley L. Graves, Manager of Profile, LLC, the person who
signed this instrument, who acknowledged that he/she signed it as a free act on
behalf of said company with authority to do so.

 

 

/s/ Rosie Toibero Holman

 

Rosie Toibero Holman, Notary Public

 

My commission expires January 19, 2009

 

 

 

 

 

ProUroCare Medical, Inc. (Assignee)

 

 

 

By

/s/ Richard C. Carlson

 

 

 

 

 

Its

CEO

 

 

STATE OF MINNESOTA

)

 

) ss.

COUNTY OF HENNEPIN

)

 

On this 3rd day of April, 2008, before me, a notary public in and for said
county, appeared Richard Carlson of ProUroCare Inc., the person who signed this
instrument, who acknowledged that he/she signed it as a free act on behalf of
said company with authority to do so.

 

 

 

 

/s/ Anne E Bodurtha

 

Notary Public

 

My commission expires Jan 31, 2012

 

--------------------------------------------------------------------------------